Citation Nr: 0302529	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic disability 
manifested by hair loss, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for chronic skin 
disability, to include as due to an undiagnosed illness.  

4.  Entitlement to for chronic respiratory disability, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for chronic bilateral 
knee disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic right left 
elbow disability, to include as due to an undiagnosed 
illness.

8.  Entitlement to service connection for chronic right elbow 
disability, to include as due to an undiagnosed illness.  


(The issues of entitlement to service connection for chronic 
disability manifested by memory loss, to include as due to an 
undiagnosed illness, and for chronic disability manifested by 
fatigue, to include as due to an undiagnosed illness, will be 
the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969, and from November 1990 to May 1991.  He had 
service in the Southwest Asia theater of operations from 
January 1991 to April 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in August 2000. 

The Board notes that claims of service connection for 
hypertension and for right elbow disability were denied by 
rating decision in August 1992.  The veteran did not appeal 
from that rating decision, and it therefore became final.  38 
U.S.C.A. § 7105(c) (West 2002).  In connection with the 
current appeal, the veteran is advancing these claims again 
on the additional theory of service connection due to an 
undiagnosed illness.  It does not appear that the August 1992 
rating decision adjudicated these claims on that theory.  
Under these particular circumstances, the Board finds that a 
de novo review of the merits of these issues is proper 
without undergoing the new and material analysis usually 
required in attempts to reopen prior final determinations.  
38 U.S.C.A. § 5108 (West 2002).  

On correspondence submitted by the veteran's representative 
in May 2002, the representative submitted argument pertaining 
to a low back claim.  It appears that this may be a new 
claim, and this matter is therefore referred to the RO for 
appropriate action. 

The Board notes that in November 1996, the RO denied service 
connection for an enlarged heart.  The veteran submitted a 
timely notice of disagreement in August 1997.  He did not, 
however, submit a timely substantive appeal after he was 
furnished with a statement of the case on the issue in 
October 1997.  The particular issue (to the extent that it is 
described as a claim only for an enlarged heart) is not in 
appellate status.  38 U.S.C.A. § 7105 (West 2002). 

The Board is undertaking additional development on the issues 
of service connection for chronic disabilities manifested by 
fatigue and by memory loss, to include as due to an 
undiagnosed illness, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903 (2002)).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia theater of 
operations from January 1991 to April 1991.

2.  The veteran's cardiovascular disease, including 
hypertension, was not manifested during the veteran's active 
duty service or within one year of discharge from service.  

3.  The veteran does not have a chronic disability manifested 
by hair loss.  

4.  The veteran does not have a chronic disability manifested 
by a skin rash.  

5.  The veteran suffers from respiratory symptoms which 
cannot be attributed to a known medical diagnosis.

6.  The veteran's headaches have been attributed to medically 
diagnosed hypertension.  

7.  The veteran's bilateral knee symptoms have been 
attributed to medically diagnosed patellofemoral pain 
syndrome, which disorder was not manifested during the 
veteran's active duty service and is otherwise unrelated to 
such service. 

8.  There are no objective indications of chronic left elbow 
disability.

9.  The veteran's olecranon spur of the right elbow was not 
manifested during his active duty service and is otherwise 
unrelated to such service; there are no objective indications 
of left elbow disability other than the olecranon spur. 


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).

2.  Chronic disability manifested by hair loss was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Chronic disability manifested by skin rashes was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Chronic disability manifested by abnormal restrictive and 
obstructive pulmonary patterns was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

5.  Chronic disability manifested by headaches were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

6.  Chronic bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

7.  Chronic left elbow disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

8.  Chronic right elbow disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection on a direct basis and as due to an 
undiagnosed illness.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in an October 2002 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes available service medical 
records, VA and private clinical records, reports of VA 
examinations and written argument submitted by the veteran 
and his representative.  The RO has made numerous 
unsuccessful attempts to locate any additional medical 
records associated with the veteran's second period of active 
duty.  It appears that all available records have been 
obtained, and further action in this regard would only delay 
appellate review and would serve no useful purpose.  The 
record as it stands otherwise includes sufficient medical 
evidence to allow for equitable appellate review of the 
issues addressed herein.  Moreover, as the record shows that 
the veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  While the veteran's representative has argued 
that the Board should conduct additional development, the 
Board finds, as set out below as it addresses each argument 
sequentially, that such development is not required in order 
to adjudicate the claims hereinafter discussed. 

Service connection criteria

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs and symptoms of 
an undiagnosed illness include, but are not limited to, 
fatigue, skin lesions, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-1-3, 115 Stat. 976 (2001).  

Cardiovascular Disability

The claim of entitlement to service connection for 
arteriosclerotic heart disease must be denied on a direct 
basis and as due to an undiagnosed illness because the 
preponderance of the evidence demonstrates that the veteran 
does not have arteriosclerotic heart disease.  

The service medical records are silent as to diagnosis of or 
treatment for arteriosclerotic heart disease.  Upon 
separation examination in December 1969 after his first 
period of active duty, blood pressure was recorded as 124/80, 
and his heart was clinically evaluated as normal.  Numerous 
attempts to locate any service medical records for the period 
of service from November 1990 to May 1991 have been 
unsuccessful, but the record does include reports of reserve 
examinations in February and October 1993 which show blood 
pressure readings of 110/70 and 127/79 respectively.  The 
veteran's heart was clinically evaluated as normal on those 
occasions, and neither report references any abnormal blood 
pressure readings or hypertension.  In fact, at the time of 
these examinations, the veteran denied having or ever having 
had high or low blood pressure or heart trouble.  

Post-service, an EKG conducted in May 1994 was interpreted as 
being normal.  At the time of the Persian Gulf examination in 
July 1994, it was noted that the veteran had a history of an 
enlarged heart as a child.  However, a heart disorder was not 
diagnosed.  

In May 1994, a chest X-ray was interpreted as revealing 
borderline cardiomegaly and arteriosclerosis.  The heart was 
borderline in size.  A June 1995 letter from VA indicates 
that arteriosclerotic heart disease (inferior myocardial 
infarction of undetermined age on EKG) was found at the time 
of a Persian Gulf Registry examination.  

At the time of VA examination in December 1997, in what 
appears to be history furnished by the veteran, it was noted 
that the veteran was diagnosed with hypertension in 1991 and 
was started on diet and exercise.  A chest X-ray was 
referenced as revealing mild eventration of the right 
hemidiaphragm with mild bulging of the left cardiac contour 
and cannot rule out diastolic overloading.  An 
Electrocardiogram (EKG) conducted in December 1997 was 
interpreted as revealing a sinus rhythm with sinus 
bradycardia with the ventricular rate of 53 beats per minute 
and otherwise within normal limits.  The pertinent diagnosis 
was essential hypertension uncontrolled with resultant 
headache and dizziness, sinus bradycardia, mild 
hypercholesterolemia and no clinical evidence of 
arteriosclerotic heart disease.

It is clear that the veteran suffers from hypertension, and 
there is also some evidence of arteriosclerotic heart 
disease.  However, cardiovascular disease, including 
hypertension, was not manifested during the veteran's active 
duty service or within one year of discharge.  There is 
simply no persuasive evidence suggesting any link to his 
active duty service.  As cardiovascular disability has been 
diagnosed, there is also no basis for service connection on 
an undiagnosed illness theory.  

The veteran's representative has argued that there are 
missing VA treatment records from 1991 and has requested a 
remand to obtain them.  This is based on the veteran's 
allegation that his hypertension had its onset within the one 
year presumptive period following his active duty service in 
1991.  A review of the claims file reveals that at some VA 
treatment records from 1991 have been associated with the 
claims file.  Additionally, the veteran reported twice in 
1993 that he did not have nor had he ever had heart problems.  
The Board finds that, while the veteran is not competent to 
diagnosis a heart disorder, he is competent to report that he 
had been treated for heart problems and presumably would have 
reported such treatment in 1993. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for cardiovascular disease.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. At 53 (1990).   

Hair Loss

The veteran maintains that his hair loss began after return 
from Persian Gulf.  On VA examination in December 1997, he 
reported that he had been losing his hair when he combed it 
since 1984.  However, examination revealed that the scalp 
hair was abundant and black.  No areas of alopecia or 
thinning were noted.  The pertinent diagnosis from the 
December 1997 VA examination was no evidence of alopecia.  
With regard to this issue, there is no medically diagnosed 
disorder, nor is there any objective indication of the hair 
loss.  There is therefore no basis for finding that service 
connection is warranted under either a direct or an 
undiagnosed illness theory.   

Skin Rashes

The veteran denied having or ever having had skin problems at 
the time he completed a Report of Medical History in December 
1969.  Clinical evaluation of the skin was normal in February 
and October 1993 and he denied having or ever having had any 
skin diseases at those times.  No skin rash was found at the 
time of the Persian Gulf examination.  

On VA examination in December 1997, the veteran alleged that 
he had a history of intermittent pruritic rash on both legs 
since 1991-1992.  Physical examination revealed that the skin 
on the legs was slightly dry.  However, the examiner reported 
that no specific rash was noted.  While the veteran has 
alleged that he experiences skin rashes which began after 
return from Persian Gulf, there is no medical diagnosis of 
skin disability, and there are no objective indications of 
skin rash disability to otherwise permit a finding of service 
connection as due to an undiagnosed illness.  

Respiratory Disability

Clinical evaluation of the lungs and chest was normal in 
February and October 1993.  In February and October 1993, the 
veteran denied having or ever having had shortness of breath 
or a chronic cough.  At the time of a July 1994 Persian Gulf 
examination, the veteran informed a social worker that his 
symptomatology, to include breathing problems, began after 
his return from service in the Persian Gulf War.  A March 
1995 chest X-ray was interpreted as revealing no active 
disease in the chest and that there was no significant 
interval change when compared with the May 1994 X-rays.  In 
March 1996 it was noted that the veteran had a constant cough 
and was a non-smoker.  The assessment was chronic cough.  

On VA examination in December 1997, the veteran alleged that 
he had shortness of breath since 1989 when he was angry, 
while climbing three to four flights of steps and during 
intercourse.  He reported a history of a dry cough since 
1989.  Pulmonary function testing revealed good effort with 
mild decrease in vital capacity which was 62 percent of the 
predicted value.  The pertinent diagnosis was mild 
obstructive and restrictive pattern on pulmonary function 
testing with minimal improvement with bronchodilator therapy. 

There is objective evidence of respiratory problems as 
indicated on the report of the December 1997 VA examination.  
While it does not appear that a clear medical diagnosis of 
respiratory disability has been made, the December 1997 
examination did show abnormal patterns on special testing, 
and the Board finds therefore that there are objective 
indications of respiratory disability which have not been 
attributed to a known medical diagnosis.  Service connection 
for respiratory disability due to an undiagnosed illness is 
therefore warranted. 

Headaches

The veteran denied experiencing headaches on a Report of 
Medical History he completed in December 1969.  In September 
1991, the veteran complained of intermittent redness in his 
eyes.  He reported that when his eyes were red he also 
experienced frontal headaches.  An October 1991 clinical 
record indicates that the veteran had marked improvements in 
his headaches.  In February and October 1993, the veteran 
denied having or ever having had frequent or severe 
headaches.  In October 1994, the veteran complained of 
headaches which increased in the summer with heat.  The 
impression was headache.  

On VA mental examination in December 1997, the veteran 
reported that he would experience headaches when his eyes 
were red.  He also reported that he was getting headaches due 
to high blood pressure.  

On VA general medical examination in December 1997, the 
veteran reported that he experienced intermittent pressure-
type frontal temporal headaches preceded by an inability to 
concentrate, feeling sluggish, itchy red eyes and a runny 
nose since 1991.  His headaches started between 7:30 and 8:00 
am and would last a few hours.  Sometimes they lasted for 
three or four days in a row and sometimes for a whole week.  
He reported that he would keep on working despite the 
headaches.  The pertinent diagnosis was uncontrolled 
essential hypertension with resultant headache and dizziness.  

The Board finds that service connection is not warranted for 
headaches as due to an undiagnosed illness as the headaches 
have been attributed to a know clinical diagnosis of 
essential hypertension.  As discussed earlier, the 
preponderance of the evidence is against entitlement to 
service connection for hypertension.

Bilateral Knee Disability

The service medical records for the veteran's first period of 
active duty are silent for any knee complaints or diagnoses.  
While service medical records for his second period of active 
duty from November 1990 to May 1991 are not available, at the 
time of reserve examinations in February and October 1993, 
the veteran denied having or ever having had arthritis, joint 
deformity, and painful or trick knees.  Clinical evaluation 
of the lower extremities at those times was normal.  In sum, 
the preponderance of the evidence is against a finding that 
any disability of the knees was manifested during active duty 
service or for several years thereafter. 

On VA examination in December 1997, the veteran reported that 
he had experienced intermittent stiffness in both knees since 
1992.  Physical examination revealed no deformity, swelling, 
or tenderness in the knees.  Flexion of the knees was to 140 
degrees and extension was 0 degrees bilaterally.  There was 
no evidence of laxity in the knee joints.  X-rays of the 
bilateral knees were interpreted as being negative.  The 
pertinent diagnosis was bilateral patellofemoral pain 
syndrome.  

The veteran's representative has argued that patellofemoral 
syndrome is not a diagnosis.  However, this finding was 
included under the heading of "Diagnosis" in the report of 
the December 1997 VA examination.  The medical examiner also 
described this as a syndrome which further supports a 
findings that this was intended as a medical diagnosis of 
current disability.  While pain without a medical diagnosis 
is not a disability for VA purposes, when the pain is 
attributed to a syndrome, the Board finds that there is 
therefore a diagnosis of disability.  Since the bilateral 
knee symptoms have been attributed to a known medical 
diagnosis, service connection as due to an undiagnosed 
illness is not warranted.  

The veteran's representative has argued that an August 20, 
1994 reserve service medical record demonstrated that the 
veteran received treatment for a left knee injury which 
allegedly occurred during a period of active duty for 
training or inactive duty for training and that service 
connection was warranted on a direct basis.  A review of the 
record reveals that the veteran was treated for a left leg 
injury which occurred while riding in the back of a field 
ambulance.  A left knee injury was not reported and physical 
examination of the knees revealed a full range of motion.  
The impression at that time was abrasion/contusion of the 
left leg.  A knee disability was not diagnosed.  Despite the 
veteran's representative's assertion, this evidence actually 
weighs against the veteran's claim as it shows no knee 
disability was present in August 1994 after his return from 
active duty in the Persian Gulf.  

Disability of the Elbows

Available active duty service medical records do not document 
any elbow complaints or symptoms.  At the time of reserve 
examinations in February and October 1993, the veteran denied 
having or ever having had arthritis, joint deformity, and 
painful or trick elbows.  Clinical evaluation of the upper 
extremities at those times was normal.  

A May 1994 emergency room record indicates that the veteran 
sought treatment at that time for an injury to the right 
elbow.  It was noted that the veteran had slipped and fallen 
on some stairs.  Some enlargement at the end of the olecranon 
process of two to three millimeters was noted.  The diagnosis 
was contusion.  

At the time of a July 1994 Persian Gulf examination, the 
veteran reported that he began to experience pain in his 
elbows after his return from duty in the Persian Gulf War.  

At the time of a December 1997 VA examination, the veteran 
reported that he had had intermittent stiffness in both 
elbows since 1992.  The pain from the elbows would radiate to 
the fingers and last one to two days and was relieved by 
exercise.  Physical examination revealed no deformity, 
swelling, or tenderness.  Flexion of the elbows was to 145 
degrees and extension was to 0 degrees.  X-rays of the elbow 
revealed olecranon spurring of the right elbow.  The 
pertinent diagnosis was olecranon spur of the right elbow.  

Based on the evidence, the Board finds that chronic 
disability of the elbows was not manifested during the 
veteran's active duty service.  Moreover, it does not appear 
that there is a medical diagnosis of current left elbow 
disability, nor are there objective indications of left elbow 
disability.  The VA examiner essentially reported a normal 
left elbow, and no objective signs or symptoms were verified.  

While there is a current right elbow disorder in the form of 
olecranon spur, the evidence shows that this was due to a 
post-service injury.  There is otherwise no objective 
indication of right elbow disability.   In sum, the Board 
finds no basis for service connection for disability of 
either elbow, including on the basis of an undiagnosed 
illness.  

The Board notes the veteran's representative has argued that 
direct service connection should be granted based on the May 
1994 emergency room record which indicates that the veteran 
injured his elbow in a fall.  The representative has 
indicated that the injury treated in May 1994 may have 
occurred while the veteran was on active duty for training or 
some other duty status.  However, there is no evidence 
demonstrating that such injury occurred during active duty 
for training or some other duty status and the veteran has 
not alleged such etiology.  He has reported that the injury 
for which he is seeking compensation (joint stiffness) began 
in 1992.  The Board notes that a line of duty determination 
was not made for the May 1994 treatment.  This supports a 
finding that such injury did not occur during active duty for 
training or some other duty status.  


ORDER

Service connection for cardiovascular disability, to include 
as due to an undiagnosed illness is not warranted.  The 
appeal as to this issue is denied.  

Service connection for chronic disability manifested by hair 
loss, to include as due to an undiagnosed illness is not 
warranted.  The appeal as to this issue is denied.  

Service connection for chronic disability manifested by skin 
rashes, to include as due to an undiagnosed illness is not 
warranted.  The appeal as to this issue is denied.  

Service connection for respiratory disability manifested by 
an abnormal restrictive and obstructive pulmonary pattern is 
warranted.  The appeal as to this issue is granted.  

Service connection for chronic disability manifested by 
headaches, to include as due to an undiagnosed illness is not 
warranted.  The appeal as to this issue is denied.  

Service connection for chronic bilateral knee disability, to 
include as due to an undiagnosed illness is not warranted.  
The appeal as to this issue is denied.

Service connection for chronic left elbow disability, to 
include as due to an undiagnosed illness is not warranted.  
The appeal as to this issue is denied.

Service connection for chronic right elbow disability, to 
include as due to an undiagnosed illness is not warranted.  
The appeal as to this issue is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

